ORDER
PER CURIAM.
A jury convicted appellant Michael A. Ralls of one count each of burglary in the second degree, § 569.170 RSMo 1994, and stealing, § 570.030. The trial court subsequently sentenced him as a prior and persistent offender, §§ 558.016 and 557.036, to six years imprisonment for burglary and one year confinement in the Jackson County Jail for stealing. After the trial court denied his motion for a new trial, Mr. Ralls timely appealed his conviction. In his sole point on appeal, he alleges that the trial court clearly erred in overruling his Bat-son objections to the State’s use of its peremptory strikes to remove two venire-persons from the jury panel.
Affirmed. Rule 30.25(b).